          Case 5:16-cv-00523-JKP-RBF Document 65 Filed 02/27/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

    UNITED STATES OF AMERICA                          §
    ex rel. DANIEL MONTES, JR. and                    §
    ELIZABETH H. HUDSON,                              §
                                                      §
                  Plaintiffs-Relators,                §
                                                      §
    v.                                                §    CIVIL ACTION NO. 5:16-CV-00523-JKP
                                                      §
    MAIN BUILDING MAINTENANCE,                        §
    INC., JXM, INC., ROBERT A.                        §
    XIMENES, ELVIRA H. XIMENES,                       §
    and MARGAUX I. XIMENES,                           §
                                                      §
                  Defendants.                         §

         DEFENDANTS’ REPLY TO UNITED STATES’ STATEMENT OF INTEREST

TO THE HONORABLE COURT:

          Defendants Main Building Maintenance, Inc., JXM, Inc., Robert A. Ximenes, Elvira H.

Ximenes, and Margaux I. Ximenes (collectively, “Defendants”) file this Reply to the Statement

of Interest by the United States as to Defendants’ Motion for Judgment on the Pleadings (the

“Motion”) and would respectfully show the following:

          1.      The United States submitted their Statement of Interest addressing, among other

things, what it characterizes as “certain overly broad and erroneous contentions” by Defendants

in the Motion and corresponding reply brief concerning the application of the False Claims Act,

31 U.S.C. § 3729 et seq. (the “FCA”) to claims based on Small Business Administration

(“SBA”) program eligibility. See ECF No. 64 pg. 1.1




1
          Importantly, the United States took no position as to whether Plaintiffs adequately pleaded their claims or
as to the merits of the Defendants’ Motion.
       Case 5:16-cv-00523-JKP-RBF Document 65 Filed 02/27/20 Page 2 of 4




       2.      Defendants file this reply to make abundantly clear that they fully recognize that

federal case law does not impose a categorical rule barring FCA claimants from seeking redress

for fraud relating to participation in SBA programs. See ECF No. 64 pg. 9. In fact, Defendants

have delineated and explained the “false certification” and “fraudulent inducement” sub-types

of FCA claims potentially at issue here in their own briefing. See ECF No. 63 pgs. 3-4.

Defendants further acknowledge that, while Guzder I appears to foreclose Relators’ claims based

on a false certification theory, a subsequent opinion issued by the Guzder I court, United States

ex rel. Guzder v. MKM Engineers, Inc., No. H-05-895, 2009 WL 10697658 (S.D. Tex. May 1,

2009) (“Guzder II”), recognizes the potential application of the fraudulent inducement theory.

See ECF No. 63 pgs. 2, 5.

       3.      That said, Defendants argue through the prior reply to the Motion that Relators

have simply failed to properly plead fraudulent inducement as the theory of their case under

Guzder II. See id. pg. 5. Relators instead conflate the two FCA theories in their Original

Complaint, and it is only in their Opposition to the Motion where they specifically invoke the

theory of fraudulent inducement. Any misunderstanding stems from Relators’ own obfuscation

of their theory of recovery, which, in turn, supports the argument that Relators have failed to

plead their fraud-type claims with the particularity required by Rule 9(b) of the Federal Rules of

Civil Procedure.

       4.      To be clear, Defendants recognize that the “false certification” and “fraudulent

inducement” theories are cognizable under the FCA. The basis for Defendants’ Motion is that

Plaintiffs have not pled either one properly. Defendants’ Motion argued that based on the face

of the Original Complaint Plaintiffs did not assert a “fraudulent inducement” theory (not that

such a theory does not exist). Leaving the “fraudulent certification” as the only plausible theory



                                                2
       Case 5:16-cv-00523-JKP-RBF Document 65 Filed 02/27/20 Page 3 of 4




to support the Complaint, Defendants’ Motion (and Reply) explains why Plaintiffs failed to

properly plead that theory as well (not that such a theory does not exist).

       5.      Accordingly, Defendants pray that the Court take notice of this Reply, grant their

Motion, and dismiss the Original Complaint with prejudice.

DATED: February 27, 2020.

                                                      Respectfully submitted,

                                                      SHAW LAW PLLC

                                                 By: Ronald J. Shaw
                                                    Ronald J. Shaw
                                                    State Bar No. 18152300
                                                    Email: attorney@shawlawpllc.com
                                                    5150 Broadway, Unit 619
                                                    San Antonio, Texas 78209
                                                    Tel: (210) 227-3737
                                                    Fax: (210) 366-0805

                                                      Counsel for Defendants Main Building
                                                      Maintenance, Inc., Elvira H. Ximenes,
                                                      and Robert A. Ximenes

                                                      DAVIS & SANTOS, P.C.

                                                 By: /s/ Caroline Newman Small
                                                    Jason M. Davis
                                                    State Bar No. 00793592
                                                    Email: jdavis@dslawpc.com
                                                    Jay Hulings
                                                    State Bar No. 24104573
                                                    Email: jhulings@dslawpc.com
                                                    Caroline Newman Small
                                                    State Bar No. 24056037
                                                    Email: csmall@dslawpc.com
                                                    719 S. Flores Street
                                                    San Antonio, Texas 78204
                                                    Tel: (210) 853-5582
                                                    Fax: (210) 200-8395

                                                      Counsel for Defendants JXM, Inc. and
                                                      Margaux I. Ximenes

                                                3
      Case 5:16-cv-00523-JKP-RBF Document 65 Filed 02/27/20 Page 4 of 4




                              CERTIFICATE OF SERVICE

      I hereby certified that on February 27, 2020, a true and correct copy of the foregoing
document was served on counsel of record and the parties below as follows:

 Charles S. Siegel                                           Regular Mail
 Caitlyn E. Silhan                                           Certified Mail/RRR
 WATERS & KRAUS, LLP                              X          CM/ECF
 3219 McKinney Avenue                                        E-mail
 Dallas, Texas 75204
 Tel: (214) 357-6244
 Fax: (214) 871-2263
 E-mail: siegel@waterskraus.com
 E-mail: csilhan@waterskraus.com

 Thomas M. Greene                                            Regular Mail
 Michael Tabb                                                Certified Mail/RRR
 Ryan P. Morrison                                 X          CM/ECF
 Tucker D. Greene                                            E-mail
 GREENE LLP
 One Liberty Square, Suite 1200
 Boston, Massachusetts 02109
 Tel: (617) 261-0040
 Fax: (617) 507-6559
 E-mail: tgreene@greenellp.com
 E-mail: matabb@greenellp.com
 E-mail: rmorrison@greenellp.com
 E-mail: tucker.greene@greenellp.com

 Attorneys for Plaintiff-Relators Daniel
 Montes Jr. and Elizabeth H. Hudson

 John Deck                                                   Regular Mail
 ASSISTANT UNITED STATES ATTORNEY                            Certified Mail/RRR
 601 N.W. Loop 410, Suite 600                     X          CM/ECF
 San Antonio, Texas 78216                                    E-mail
 Tel: (210) 384-7388
 Fax: (210) 384-7322
 E-mail: john.deck@usdoj.gov

 Counsel for the United States of America

                                                   /s/ Caroline Newman Small
                                                  Caroline Newman Small




                                             4
